DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tirunagari (US 2012/0041914 A1) in view of Zhao (US 2012/0079206 A1).
Regarding Claim 1, Tirunagari teaches:	
A method comprising: 	
caching data from an input/output (I/O) stream using first cache settings;	 - [Tirunagari Fig. 1 [0030] teaches a method that, at step 110 caches input data utilizing a first caching algorithm. See also Fig. 4 and corresponding paragraphs.] 
matching the I/O stream with a first I/O pattern in (a library of pre-defined caching policies), wherein the first I/O pattern is associated with second cache settings in the library; 	
applying the second cache settings to the I/O stream;  - [Tirunagari Fig. 1,4,  [0029]-[0032] and [0041]-[0043] teaches monitoring the cache access and selecting an appropriate caching algorithm when the system identifies a caching algorithm which matches the pattern of the currently executing I/O stream, wherein the system utilizes detection of matches between the current pattern and previously observed patterns to make the selection (i.e. switching to a second cache setting based on recognition of the pattern.)  Where [0029], [0031], and [0056]-[0057] discloses that the functionality of the neurons (such as the neurons that selects and manages the caching algorithms) may be implemented as modules within runtime libraries and the system may maintain a collection of known caching algorithms. ]
[...]	
determining to apply third cache settings to the I/O stream [...]	
and adding an entry in the library corresponding to the third cache settings and a second I/O pattern associated with the I/O stream. - [Tirunagari Fig. 5, 6, [0029] and [0053]-[0054] teaches that after applying the previously known best algorithm (i.e. selecting second cache settings) the system's learning may determine that a different algorithm may provide a more optimal output and in response, a new entry may be stored for subsequent use (a third cache settings).  Where [0029] teaches that by adjusting parameters, new algorithms may be generated. ]
Tirunagari teaches a system for monitoring caching performance and selecting an appropriate policy based upon the monitored performance and known caching algorithms, but does not teach simulating the cache settings on the I/O stream; however Zhao teaches:	
simulating the caching of the data from the I/O stream using a plurality of other cache settings; determining to apply third cache settings to the I/O stream based on results of simulating the caching; 	 - [Zhao Fig. 1, 3, [0032] and [0057] shows simulating a plurality of alternative caching algorithms to determine if a switch in algorithm is appropriate; thus when combined with Tirunagari as above, the results of selection/optimization of caching policy is based upon the simulation of the plurality of cache algorithms.]
Both Tirunagari and Zhao represent works within the same field of endeavor, namely cache optimization.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Tirunagari in view of Zhao as it is a combination of known prior art elements according to known methods (the caching algorithm system of Tirunagari utilizing the algorithm simulators of Zhao as part of the selection process for switching algorithms) to yield the predictable results of improving system matching accuracy and speed through the parallel simulation process.	
The reasons for obviousness for claims 2-21 are the same as those presented for claim 1 above.	

Regarding Claim 9, the Claim presents a method similar to claim 1, addressing only the selection of a first and second cache settings.  As such, Tirunagari and Zhao as applied to claim 1 teach all of the limitations of claim 9 in the same manner, where limitations of the "third cache settings" presented in claim 1 represent the "second cache settings" of claim 9.	

Regarding Claim 15 and 16, Tirunagari teaches:	
A storage controller comprising: a memory having stored thereon instructions for performing a method of data caching in a storage system; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to:  - [Tirunagari Fig. 7 and [0059]-[0061] demonstrates a computer system that controls storage operations, contains a processor coupled to memory, and stores instructions that execute to perform the functionality claimed.]
The remaining limitations of claims 15 and 16 present the similar elements to those of claim 1; and as such are taught by Tirunagari and Zhao in the same manner.	

Regarding Claims 2, 10, and 17, Tirunagari and Zhao teach:	
The method of claim 1, wherein matching the I/O stream with the first I/O pattern comprises matching parameters of the I/O stream to parameters of the first I/O pattern.	 - [Tirunagari [0031] as above, where a variety of performance parameters are utilized to perform matching.]
Claims 10 and 17 present the same elements as those claimed by claim 2, and are rejected in the same manner.	

Regarding Claim 3, Tirunagari and Zhao teach:	
The method of claim 2, wherein the parameters of the I/O stream include at least one item selected from a list consisting of: a number of read operations that occurred when a portion of the I/O stream was processed; a number of write operations that occurred when the portion of the I/O stream was processed; and attributes of a machine learning algorithm used to process the I/O portion. - [Tirunagari Fig. 1, 4, and 6  [0029]-[0032], [0044]-[0045], and [0053]-[0054] ; where the system determines to change caching algorithm and the selection of the replacement based on monitored parameters that may include parameters of the reinforced learning algorithm (an attribute of a machine learning algorithm used to process the I/O portion).]

Regarding Claim 4, Tirunagari and Zhao teach:	
The method of claim 1, wherein the first cache settings comprise default settings.	 - [Tirunagari Fig. 4 and [0043] teaches selecting a default setting when none of the identified algorithms match particularly closely to the current phase of the stream (i.e. the pattern does not preferentially align to a particular simulation of the algorithms Zhao simulates.]

Regarding Claims 5, 11, and 21, Tirunagari and Zhao teach:	
The method of claim 1, wherein the results of simulating the caching indicate an item selected from a list consisting of: that the third cache settings increase efficiency of the caching over the second cache settings; that the third cache settings increase throughput of the caching over the second cache settings; and that the third cache settings increase effectiveness of the caching of the second cache settings.	 - [Tirunagari Fig. 1, 6,  [0031], and [0052]-[0054], where the monitored metrics for algorithm selection may be throughput, hit rate, response time, etc.  The Examiner notes that, without further definition within the claim, that increase in efficiency and/or effectiveness may be construed as an increase in throughput.  Therefore, the Examiner recommends defining efficiency and effectiveness within the claim in a manner that distinguishes them.]
Claims 11 and 21 present the same elements as those claimed by claim 5, and are rejected in the same manner.	

Regarding Claims 6, 12, and 18, Tirunagari and Zhao teach:	
The method of claim 1, wherein adding the entry in the library is based at least in part on determining that the second I/O pattern is not represented in the library. - [Tirunagari Fig. 4, [0042]- [0043] and [0056] teaches that the detected pattern may not match a previously observed pattern.]
Claims 12 and 18 present the same elements as those claimed by claim 6, and are rejected in the same manner.	

Regarding Claims 7, 13, and 19, Tirunagari and Zhao teach:	
The method of claim 1, wherein the simulating of the caching of the data is performed in parallel with the caching. - [Zhao [0035] shows that simulation occurring in parallel with execution.]
Claims 13 and 19 present the same elements as those claimed by claim 7, and are rejected in the same manner.	

Regarding Claims 8, 14, and 20, Tirunagari and Zhao teach:	
The method of claim 1, wherein the third cache settings specify at least one item selected from a list consisting of: cache block size; times that different data types are kept in cache before being flushed to storage devices; the data is written to the storage devices per volume; and the data is written to the storage devices per workload. - [Tirunagari [0018] and [0030] teach that caching algorithms (such as the third cache setting) may specify any of LRU, FBR, LRU-k, LRFU, etc. policies.  These policies define the amount of time that different data types are kept in the cache before being flushed; and further may be based on the workload.  Further, Zhao [0009] teaches the additional GDS, PLFU, and LSB replacement algorithms.]
Claims 14 and 20 present the same elements as those claimed by claim 8, and are rejected in the same manner.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William E. Baughman/Primary Examiner, Art Unit 2138